Citation Nr: 0510791	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-18 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for laceration, right wrist/hand with residual scar and 
hypoesthesia involving forefinger and middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to February 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO granted service connection for scar of the right wrist 
and assigned a noncompensable evaluation, effective January 
17, 2002.


VACATUR

In an October 5, 2004, decision, the Board denied an 
evaluation in excess of 10 percent for laceration, right 
wrist/hand with residual scar and hypoesthesia involving 
forefinger and middle finger.  Within the decision, the Board 
accidentally put four pages from another veteran's decision 
and left out four pages of this veteran's decision.  Thus, 
the decision issued on that date was in error, and the Board 
must vacate it so that it may issue a new decision for this 
veteran with the correct pages.  The Board apologizes to the 
veteran for the error.

Accordingly, for the reasons stated above, the October 5, 
2004, Board decision, which denied an evaluation in excess of 
10 percent for laceration, right wrist/hand with residual 
scar and hypoesthesia involving forefinger and middle finger, 
is vacated.  


ORDER

The October 5, 2004, Board decision is vacated.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


